DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based off applicant’s amendments, the prior art was reinterpreted. Also applicant’s amendment has also necessitated new rejections under 112 as well as specification and drawing objections, discussed below. It is suggested that when making amendments to the claims, the applicant direct the examiner’s attention to where there is explicit support for such amendments to avoid such issues in the future. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator is conducted entirely within a non-sterile environment inside the mobile cart” (claim 1, 77) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 rejections below, where if applicant were to remove the “non-sterile environment” limitation, then the only depiction of the actuator located entirely in the cart is shown in Figure 5 and figure 5 does not show the “force die” (claim 1, 77) and “bend die” (claim 1) and as such the drawings should also show these claimed features. Furthermore, the die arrangement claim in Claims 5-11 (in view of claim 1) should be depicted in the drawings as well. While Figs 7-12g shows various configurations for the dies, it is not clear how this would work with the embodiment of Figure 5 with the actuator #506 disposed completely inside the cart. These features must also be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “actuator is conducted entirely within a non-sterile environment inside the mobile cart” (claim 1, 77). See 112 rejections below, where if applicant were to remove the “non-sterile environment” limitation, then the only recitation of the actuator located entirely in the cart is in the description of Figure 5 and the specification is silent to the “force die” (claim 1, 77) and “bend die” (claim 1) as it related to the description of Figure 5. As such the specification should provide proper antecedent basis for these claimed features in view of the description of figure 5. Furthermore, the die arrangements claimed in Claims 5-11 (in view of claim 1) should be in the specification as well. While Figs 7-12g shows various configurations for the dies, it is not clear how this would work with the embodiment of Figure 5 with the actuator #506 disposed completely in the cart. The specification should also provide proper antecedent basis for these claimed features (of claims 5-11) in view of Claim 1 and the description of figure 5.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixation apparatus in claim 1, 77.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 77 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 77 each recite that the actuator is “completely disposed inside the mobile car .. […] .. within a non-sterile environment”. Fig 5 shows an actuator #506 entirely within the cart but is in a sterile environment defined by drape #512 (page 20 lines 15-25). As such claims 1, 77 and their dependent claims are rejected for containing new matter. In the spirits of advancing prosecution, even if applicant were to remove the “non-sterile environment” limitation, there would still be a 112(a) issue as the only embodiment disclosing the actuator in the cart is shown in Fig 5 but Fig 5 does not disclose the “force die” and “bend die” recited in claim 1. Figs 7-12g shows various configurations for the dies but it is not clear how this would work with the embodiment of Figure 5 with the actuator #506 disposed completely in the cart. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 77 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 1, 77 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 1, 77 each recite that the “actuator is completely disposed inside the mobile car” where the only embodiment where this is taught is shown in Fig 5. Excluding the limitation of the “non-sterile environment” (see 112(a) rejection above, the embodiment of Figure 5 is silent as to the “force die” (recited in Claim 1, 77) and “bend die” (recited in claim 1) . As such it is not clear how the embodiment of Fig 5 would include a “force die” (as recited in claims 1, 77) and a “bend die” (as recited in claim 1). Furthermore, claims 5-11 discloses various die configurations which is also unclear how they would work with the embodiment of Fig 5. Furthermore, Figs 7-12g shows various configurations for the dies but it is not clear how this would work with the embodiment of Figure 5 with the actuator #506. It seems that . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 5-8, 10-11, 85 are rejected under 35 U.S.C. 103 as being unpatentable over Shazly US 2016/0263646 in view of  Anvari US 2011/0015649 and Quaid US 2006/0142657.
Regarding Claim 1, Shazly discloses a machine (Fig 3) for intraoperative bending of rods, the machine comprising:
a bending apparatus (Fig 1, apparatus for bending rod #56, that is attached to walls #150 and #152 of a robotic system) for bending a rod (#56), the bending apparatus including: 
a force die (#120 and/or #118);
a bend die (#122); and 
a force transfer device (#128) that is able to transfer energy from an actuator (#138, paragraph 31) to the force die thereby causing the rod positioned between the force die and the bend die to bend around the bend die (as seen in Fig 3 where the rod #56 is being bent around the bend die #122, paragraph 31); 
a robotic surgical system (Fig 3) including a robotic arm (#108) positioned on a cart (Fig 1, positioned atop of wall #148 of the cart, likewise, it also extends out from body #110 of the cart)(Fig 1, the cart including walls #148, #150, #152, bodies #110, #132);

wherein the actuator (#138) is completely disposed inside the cart (Fig 3, #138 is located completely inside #136) such that operation of the actuator is conducted entirely within a non-sterile environment inside the mobile cart (Fig 3 and see paragraph 37 where the actuator is on a non-sterile side #156);
wherein the robotic surgical system intraoperatively coordinates the bending of the rod to produce a shaped rod based at least in part on a desired curvature of a skeletal structure and the position of at least two or more screws in the patient during the surgical procedure (abstract, paragraph 34 where the robotic system includes a controller #144 that controls bending of the rod to a desired curvature, see also paragraph 21-23, Fig 1-2 where the rod is bent to so as to be implanted onto screws #54 attached to the spine), 
wherein the bending apparatus is at least partially integrated into the robotic system (Fig 3, the bending apparatus is part of the robotic system), and
wherein the robotic surgical system is adapted to position and move the rod (#56) held by the fixation apparatus (#114) into the bending apparatus so that the rod can be bent at predetermined coordinates by the bending apparatus (Fig 3, paragraph 26).
Regarding Claim 5, Shazly discloses the bending apparatus is a ram bending device (as discussed below in claim 6), three-roll bending device (alternatively, see Fig 3, there are three rollers or dies #118, #122, #120), compression bending device (in 
Regarding Claim 6, Shazly discloses the bending apparatus is a ram bending device (Fig 3), the force die comprises a first counter die (#118) and a second counter die (#120), and the bend die is a radius block (#122 which is a cylindrical block having a radius, paragraph 29 gap #124 can be reduced to ram the rod against any of the dies).
Regarding Claim 7, Shazly discloses the bending apparatus is a three-roll bending device (Fig 3), wherein the force die comprises a first counter roller (#118) and a second counter roller (#120), and the bend die is a bend roller (#122, paragraph 29 where the rollers are moveable to bend the rod around bend die #122)
Regarding Claim 8, Shazly discloses the bending apparatus is a compression bending device, the force die comprises a stationary bend die (#118, paragraph 30 where #118 can be stationary) , the bending device comprises a clamp (#120, paragraph 30, the clamp clamps rod #56 against bend die #122), and the bend die is a compression die (#122, paragraph 30, Fig 3 the clamp #120 clamps/compresses the rod #56 against the compression die to bend the rod #56).
Regarding Claim 10, Shazly discloses the bending apparatus is a passive bending module (#118 and #122 can be considered a passive bending module as they do not move and have no actuators, paragraph 30).
Regarding Claim 11, Shazly discloses the actuator (#138, #134 and/or #132 can be considered the actuator, paragraph 30-31) for applying a force to the force die (#120, paragraph 30-31) causes a rod (#56) positioned between the force die and the bend die (#122) to bend around the bend die (as seen in Fig 3, paragraph 30-31).


Anvari discloses a robotic surgical system (#1, Fig 1) where the robotic system includes a robot (#22) to perform a surgical procedure in a patient in the operating room, where the procedure is drilling  (via drill #42, Fig 4, paragraph 76) pedicle screw holes for pedicle screws (paragraph 76, 106), the robotic surgical system allows drilling along a proper desired trajectory and avoiding pre-defined “no-go” zones (paragraph 66, 126, 129, 132, with the use of a robot, the drill or tool allows to follow a pre-defined trajectory and avoid pre-selected no-go zones, such as anatomy that should not be touched).
Quaid discloses medical machines (Fig 1) that are on carts (#29, #31) that are mobile and have casters (casters #28, paragraph 96, casters #38, paragraph 126) to allow the machines to be moved from one location to another, positioned as necessary for each medical case (paragraph 96, 126). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the robotic surgical system  Shazly to include another robot to perform a surgical procedure (drilling) in a patient in view of Anvari because this provides a known technique in the art to create screw holes for pedicle screws, where the robot allows drilling along a proper desired trajectory and 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Shazly as modified to have the cart include casters such that it would be mobile, in view of Quaid above because this allows the machine to be moved from one location to another, positioned as necessary for each medical case.

Regarding Claim 85, Shazly as modified discloses the claimed invention as discussed above where the machine includes a computer (Shazly: #144) with a display (Shazly : paragraph 36 “monitor”), the computer controls operations of the machine, including the robot arm (Shazly : #108, paragraph 34) but does not specifically disclose a tracking detector configured to monitor the position of the robotic arm. 
However, Anvari discloses that it is known to include a tracking detector (tracking system” as seen in Fig 15 and “sensors” paragraph 170) configured to monitor the position of the robotic arm (robot arm as seen in Fig 15) to ensure desired positions of the robot arm (paragraph 129) and show that the robot arm is going to perform pre-planned actions (paragraph 164).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Shazly as modified to have the computer of Shazly include a tracking system and the robotic arm including a sensor to track its position in view of additional teachings Anvari above to ensure desired . 

Claims 77, 79, 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Shazly US 2016/0263646 in view of Anvari US 2011/0015649 and Quaid US 2006/0142657.
Regarding Claim 77, Shazly discloses a machine (Fig 3) for intraoperative bending of rods, comprising:
a passive bending apparatus (Fig 3, a bending apparatus includes dies #118, #122 that do not move, paragraph 30) for bending a rod (#56), the bending apparatus including:
a force die (#118 or #122); and
a force transfer device (#128) that transfers energy from an actuator (#138 
 can be considered the actuator, paragraph 31) to the force die thereby causing the rod to bend (Fig 3, which shows the rod bending, paragraph 31);
a robotic surgical system (#102) having a robotic arm (#108) positioned on a cart (Fig 1, positioned atop of wall #148 of the cart, likewise, it also extends out from body #110 of the cart)(Fig 1, the cart including walls #148, #150, #152, bodies #110, #132);
wherein the actuator (#138) is completely disposed inside the cart (Fig 3 disposed entirely in #136) such that operation of the actuator (#138) is conducted 
wherein the robotic surgical system intraoperatively controls the actuator to bend the rod based on a desired curvature of a skeletal structure and the position of at least two or more screws in the patient during the surgical procedure (abstract, paragraph 34 where the robotic system includes a controller #144 that controls bending of the rod to a desired curvature, see also paragraph 21-23, Fig 1-2 where the rod is bent to so as to be implanted onto screws #54 attached to the spine),
a fixation apparatus (#114) attachable to the robotic arm (Fig 3, attached via #104) and configured for releasably securing the rod to the robotic arm of the robotic surgical system (paragraph 26);
wherein the robotic surgical system and is adapted to position and move the rod (#56) in the bending apparatus (Fig 3) so that the rod can be bent by the passive bending apparatus (Fig 3, a bending apparatus includes dies #118, #122 that do not move, paragraph 30) at predetermined coordinates (Fig 3, paragraph 26, 34).
Regarding Claim 79, Shazly discloses the robotic arm automatically feeds the rod to the bending apparatus (via the end effector #114, paragraph 25 where arm moves along direction L).
Regarding Claim 82, Shazly discloses the bending apparatus is a sterilizable (paragraph 37 where it can be sterile) passive bending module (#118 and #122 can be considered a passive bending module as they do not move and have no actuators, paragraph 30).
Claim 83, Shazly discloses the bending apparatus is at least partially integrated into the robotic system (as seen in Fig 3 where the bending apparatus is rigidly coupled to the robotic system and thus integrated therewith)(it is noted that applicant is not claiming how it is integrated).
Shazly discloses the robotic surgical system is able to be placed in an operating room (paragraph 37) where the rod (#56) is mounted onto pedicle screws (paragraph 22, paragraph 21-23, 34) but does not disclose the robotic surgical system adapted to perform a surgical procedure in a patient in the operating room. 
Anvari discloses a robotic surgical system (#1, Fig 1) where the robotic system includes a robot (#22) to perform a surgical procedure in a patient in the operating room, where the procedure is drilling  (via drill #42, Fig 4, paragraph 76) pedicle screw holes for pedicle screws (paragraph 76, 106), the robotic surgical system allows drilling along a proper desired trajectory and avoiding pre-defined “no-go” zones (paragraph 66, 126, 129, 132, with the use of a robot, the drill or tool allows to follow a pre-defined trajectory and avoid pre-selected no-go zones, such as anatomy that should not be touched).
Quaid discloses medical machines (Fig 1) that are on carts (#29, #31) that are mobile and have casters (casters #28, paragraph 96, casters #38, paragraph 126) to allow the machines to be moved from one location to another, positioned as necessary for each medical case (paragraph 96, 126). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the robotic surgical system  Shazly to include another robot to perform a surgical procedure (drilling) in a patient in 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Shazly as modified to have the cart include casters such that it would be mobile, in view of Quaid above because this allows the machine to be moved from one location to another, positioned as necessary for each medical case.
Regarding Claim 84, Shazly as modified discloses the claimed invention as discussed above where the machine includes a computer (Shazly: #144) with a display (Shazly : paragraph 36 “monitor”), the computer controls operations of the machine, including the robot arm (Shazly : #108, paragraph 34) but does not specifically disclose a tracking detector configured to monitor the position of the robotic arm. 
However, Anvari discloses that it is known to include a tracking detector (tracking system” as seen in Fig 15 and “sensors” paragraph 170) configured to monitor the position of the robotic arm (robot arm as seen in Fig 15) to ensure desired positions of the robot arm (paragraph 129) and show that the robot arm is going to perform pre-planned actions (paragraph 164).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Shazly as modified to have the computer of Shazly include a tracking system and the robotic arm including a sensor to . 


Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Shazly US 2016/0263646, Anvari US 2011/0015649, and Quaid US 2006/0142657 as applied to Claim 77, and in further view of  Gao US 8,601,923.
Regarding Claim 78, Shazly discloses the bending apparatus is attached to upper/exterior surfaces of the  robotic system (as seen in Fig 3, where #126 of the bending apparatus is attached to exterior wall #150 of the robotic system and the remainder of the bending apparatus attached on top of wall #152 of the robotic system)  but does not disclose  the bending apparatus is releasably mounted to the robotic system to couple the force transfer device to the actuator. 
Gao discloses an apparatus (Fig 7) having a mountings (#46, #47) for mounting to a table/base (Col 3 lines 1-5). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the bending apparatus of Shazly to include mountings in view of Gao above because this provides a known configuration for attaching a device to a base (in Shazly: the base would be walls #150 
With the modification the bending apparatus is releasably mounted to the robotic system (via the mountings in view of Gao) to couple the force transfer device to the actuator (the force transfer device being part of the bending apparatus such that when coupling the bending apparatus back to the robotic system ,the force transfer device is then also coupled to the actuator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773